Exhibit 10.6

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into by and between Thomas G. Budlong (the “Executive”) and Career Education
Corporation, a Delaware corporation (the “Company”).

1. Separation and Effective Dates. The Executive’s employment with the Company
and, to the extent applicable, with its direct and indirect subsidiaries,
affiliates, companies, divisions, units, schools, and affiliated schools (the
“Company Affiliates”), terminates effective October 31, 2011 (the “Separation
Date”). Executive agrees that on or before the Separation Date, Executive will
tender his resignation from any officer and/or director positions held with any
subsidiary companies or affiliates including Istituto Marangoni S.r.l.,
International University of Monaco and Career Education Corporation France. The
Executive understands and agrees that from and after the Separation Date, he is
no longer authorized to incur any expenses, obligations or liabilities on behalf
of the Company or the Company Affiliates. This Agreement shall not become
effective or enforceable until all parties have signed an original of this
Agreement and the revocation period referenced in Paragraph 19 has expired. The
Executive may not sign this agreement until close of business on October 31,
2011.

2. No Claims. The Executive represents and agrees that he has not filed any
notices, claims, complaints, charges, or lawsuits of any kind whatsoever against
the Releasees (as defined in Paragraph 11) with any court, any governmental
agency, any regulatory body or any other third party with respect to any matter
related to the Company, a Company Affiliate or a Releasee, or arising out of his
employment with and/or separation from the Company.

3. Payment of Moneys Owed. The Executive and the Company acknowledge that the
Company has paid, or will pay no later than November 15, 2011, all remuneration
owed to the Executive as a result of his employment with and separation from the
Company, related to (a) his salary through the Separation Date, (b) all accrued
(but unused) vacation pay for 2011 through the Separation Date, and (c) all
business expenses, if any, incurred by him through the Separation Date as a
result of his employment with the Company, provided that such expenses are
authorized under and consistent with the expense reimbursement policies of the
Company. Except as specifically provided for in this Paragraph 3 and in
Paragraphs 6 and 9, the Executive shall not be entitled to receive any
compensation or benefits of employment from the Company or any Company Affiliate
following the Separation Date.

4. Non-Admission of Liability and Acknowledgement of Compliance. This Agreement
and the fact that it was offered are not and shall not in any way be construed
as admissions by the Company that it violated any federal, state or local law,
statute or regulation, or that it acted wrongfully with respect to the Executive
or to any other person or entity in any manner. The Company specifically
disclaims any liability to or wrongful acts against the Executive or any other
person or entity. Further, the Executive acknowledges and agrees that it is the
policy of the Company to comply with all applicable federal, state and local
laws and regulations. The Executive affirms that he has reported all compliance
issues and violations of federal, state and local laws or regulations or Company
policy of which he had knowledge during



--------------------------------------------------------------------------------

the term of his employment, if any. The Executive represents and acknowledges
that he has no further or additional knowledge or information regarding
compliance issues or possible violations of federal, state or local laws or
regulations or Company policy other than what the Executive has previously
raised, if any.

5. Non-Admissibility. Neither this Agreement nor anything in this Agreement
shall be construed to be or shall be admissible in any proceeding as evidence of
or an admission by the Company or the Executive of any violation of any state,
federal or local laws or regulations or any rules, regulations, criteria or
standards of any regulatory body. This Agreement may be introduced, however, in
any proceeding to enforce the Agreement.

6. Consideration.

6.1 Severance, AIP and COBRA. In exchange for the promises and agreements made
by the Executive contained in this Agreement and in addition to the benefits
provided there under, the Company will (a) within ten (10) days following the
date this Agreement may no longer be revoked by the Executive as described in
Paragraph 19 of this Agreement (and provided that this Agreement has not been
revoked), pay to the Executive a lump-sum payment of $346,000.00 (which amount
is equal to one year of pay calculated based on the Executive’s base salary as
of the Separation Date), less all applicable taxes and other withholdings;
(b) pay to the Executive a lump-sum pro-rated bonus payment, less all applicable
taxes and other withholdings, calculated in accordance with the method for
determining bonuses for other similarly situated employees and based on the
Executive’s employment through the Separation Date, paid in accordance with the
normal procedures at the time such payments are made to Employees of the
Company, but not later than March 15, 2012; and (c) if the Executive is
currently a participant in the Company health and/or dental insurance plan(s)
and the Executive timely elects to continue insurance coverage under federal
COBRA law, the Company will partially subsidize such COBRA coverage such that
the Executive will only pay the same cost that similarly situated active
employees of the Company pay for such insurance coverage for the following
month(s): November 2011 through October 2012.

6.2 Stock Awards.

(a) Non-Forfeiture of Unvested Awards. The Executive and the Company hereby
agree and acknowledge that prior to the date hereof the Compensation Committee
of the Company’s Board of Directors (the “Committee”) took action to ensure
that, notwithstanding the provisions of the Career Education Corporation 1998
Employee Incentive Compensation Plan (the “1998 Plan”) and the Career Education
Corporation 2008 Incentive Compensation Plan (the “2008 Plan”, and together with
the 1998 Plan, the “Stock Plans”) and the provisions of the Award Agreements
underlying the Executive’s Awards, all unvested Options and Restricted Stock
held by the Executive as of his Separation Date (the “Unvested Awards”) shall
remain outstanding until forty (40) days following the Separation Date (the
“Award Forfeiture Date”). A schedule of the Executive’s unvested Options and
Restricted Stock is attached hereto as Attachment A.

 

2



--------------------------------------------------------------------------------

(b) Waiver of Conditions and Accelerated Vesting. Based on the above-referenced
prior approval of the Committee, the Company and the Executive hereby agree
that, so long as this Agreement is executed by the Executive and becomes fully
irrevocable prior to the Award Forfeiture Date, then all performance and
continued employment conditions to which the Unvested Awards would otherwise be
subject shall be waived and the Unvested Awards shall become vested upon the
later of (i) the date this Agreement becomes fully irrevocable by the Executive,
or (ii) the third trading day following the Company’s filings of its Form 10-Q
for the fiscal quarter ending on September 30, 2011. For the purpose of clarity,
to the extent this Agreement is either not executed by the Executive prior to
the Award Forfeiture Date or any portion of this Agreement remains revocable by
the Executive as of the Award Forfeiture Date, then as of the Award Forfeiture
Date all Unvested Awards shall be forfeited, cancelled and shall otherwise be of
no force or effect.

(c) Post Termination Exercise Period. Based on the above-referenced prior
approval of the Committee, the Company and the Executive hereby agree that, so
long as this Agreement is executed by the Executive and becomes fully
irrevocable prior to the Award Forfeiture Date, the post-termination exercise
period for all vested Options held by the Executive under the Stock Plans
(including the Options which become vested pursuant to Paragraph 6.2(b)
immediately above) shall be extended until the earlier of (i) the tenth
anniversary of the grant date of such Option, or (ii) the first anniversary of
the Separation Date. For the purpose of clarity, to the extent this Agreement is
either not executed by the Executive prior to the Award Forfeiture Date or any
portion of this Agreement remains revocable by the Executive as of the Award
Forfeiture Date, then the vested Options held by the Executive under the Stock
Plans shall be forfeited, cancelled and shall otherwise be of no force or effect
on the Award Forfeiture Date.

(d) General. For purposes of this Paragraph 6.2, capitalized terms which are
used but not otherwise defined in this Agreement shall have the definition set
forth in the relevant Stock Plan. In addition, to the extent the treatment of
the Executive’s Awards described herein is different than the treatment that
would otherwise occur pursuant to the existing terms of the underlying Award
Agreements, this Agreement shall be deemed a written amendment of such Award
Agreements.

6.3 Acknowledgment. The Executive acknowledges that the monies and benefits set
forth in this Paragraph 6 constitute additional consideration above and beyond
anything to which the Executive is already entitled, in exchange for Executive’s
execution of this Agreement.

 

3



--------------------------------------------------------------------------------

7. No Disparagement or Encouragement of Claims. The Executive agrees that
Executive will not, nor will he cause anyone else to, make any statement or
issue any communication, written or otherwise, that disparages, criticizes or
otherwise reflects adversely on or encourages any adverse action against the
Company, any Company Affiliate or any Releasee (as defined in Paragraph 11), to
either the press, the media or any other third party, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required by law. The Company
similarly agrees that its officers and directors will not, nor will they cause
anyone else to, make any statement or issue any communication, written or
otherwise, that disparages, criticizes or otherwise reflects adversely on or
encourages any adverse action against the Executive to either the press, the
media or any third party, except if testifying truthfully under oath pursuant to
lawful court order or subpoena or otherwise responding to or providing
disclosures required by law.

8. Non-Competition, Non-Solicitation and Confidential Information.

8.1 Confidential Information and Protection of Confidential Information. The
Executive acknowledges that, throughout and as an incident to his employment
with the Company, the Executive has become acquainted with and received
Confidential Information relating to the Company, including trade secrets,
processes, methods of operation, business models and plans, advertising and
marketing plans and strategies, Company records, research techniques and
results, academic programs, academic course development, methods of instruction,
training programs, computer programs, databases, software codes, systems and
models, marketing, promotional and sales programs, and financial information
concerning the business of the Company, which information is not readily
available to the public and gives the Company an opportunity to gain an
advantage over competitors who do not know or use this information in the same
manner as the Company, and which the Company regards as confidential and
proprietary (collectively “Confidential Information”). Such Confidential
Information includes, but is not limited to: (i) information relating to the
Company’s past and existing students and vendors and the development of
prospective students and vendors, including, but not limited to, specific
student service and product requirements, pricing, arrangements, payment terms,
student lists and other similar information; (ii) inventions, designs, methods,
discoveries, works of authorship, creations, improvements or ideas developed or
otherwise produced, acquired or used by the Company; (iii) advertising and
marketing plans and strategies; (iv) the Company’s proprietary programs,
processes or software; (v) the subject matter of any patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,
manuals, operating instructions, training materials, and other industrial
property; and (vi) other confidential and proprietary information or documents
relating to the Company or its students or vendors which the Company reasonably
regards as being confidential. Confidential Information does not include:
(a) information known in general to the Executive’s profession, or that becomes
known thereafter, other than by an unauthorized act of the Executive;
(b) information that was lawfully in the Executive’s possession before his
employment with the Company; or (c) information obtained lawfully and in good
faith from another party after such disclosure emanating from an original source
other than the Company.

 

4



--------------------------------------------------------------------------------

The Executive acknowledges that the Confidential Information is of incalculable
value to the Company and is the exclusive property of the Company, and that the
Company would suffer irreparable damage if any of the Confidential Information
is improperly disclosed or used. Accordingly, the Executive will not, at any
time during Executive’s employment with, or after the Executive’s separation
from employment with, the Company, reveal, divulge, or make known to any person,
firm or corporation any Confidential Information made known to the Executive or
of which the Executive has become aware, regardless of whether developed,
prepared, devised, or otherwise created in whole or in part by the efforts of
the Executive. The Executive further agrees that he will retain all Confidential
Information in trust for the sole benefit of the Company, and will not divulge
or deliver any Confidential Information to any unauthorized person including,
without limitation, any other employer of the Executive except as required by
the order of any court or similar tribunal or any other governmental body or
agency of appropriate jurisdiction; provided, that the Executive will, to the
extent practicable, give the Company prior written notice of any such disclosure
and will cooperate with the Company in obtaining a protective order or such
similar protection as the Company may deem appropriate to preserve the
confidential nature of such information. The foregoing obligations to maintain
the Confidential Information shall not apply to any Confidential Information
that is, or without any action by the Executive becomes, generally available to
the public.

8.2 Non-Competition. Commencing on the Separation Date and for fifty-two
(52) weeks thereafter, the Executive shall not, in any way, directly or
indirectly, either for the Executive or any other person or entity, whether paid
or unpaid, accept employment with, own, manage, operate, consult or provide
expert services to any person or entity that competes with the Company or any of
its subsidiaries in any capacity that involves any responsibilities or
activities involving or relating to any Competing Educational Service, as
defined herein. “Competing Educational Service” means any educational service
that competes with the educational services provided by the Company and/or any
of its subsidiaries, including, but not limited to, coursework in the areas of
visual communication and design technologies; information technology; business
studies; culinary arts; and health education, or any education service. The
Executive hereby acknowledges that the following organizations, among others,
provide Competing Educational Services, and should the Executive accept
employment with, own, manage, operate, consult or provide expert services to any
of these organizations within said 52-week period, it would inevitably require
the use and/or disclosure of Confidential Information belonging to the Company
and/or its subsidiaries and would provide such organizations with an unfair
business advantage over the Company: DeVry, Inc.; Kaplan, Inc.; Apollo Group
Inc.; Education Management LLC; Embanet Corporation; Capella Education Company;
ITT Educational Services, Inc.; Corinthian Colleges, Inc.; Laureate Education,
Inc.; and Strayer Education, Inc. and each of their respective subsidiaries,
affiliates and successors. The Executive further acknowledges that the Company
and/or its subsidiaries provide career-oriented education through physical and
web-based virtual campuses throughout the world and, therefore, it is
impracticable to identify a limited, specific geographical scope for this
Paragraph 8.2. Nothing herein shall prevent the Executive from owning less than
two percent (2%) of the capital stock of a company whose stock is publicly
traded and that is engaged in Competing Educational Services.

 

5



--------------------------------------------------------------------------------

8.3 Non-Solicitation/Non-Hire. Commencing on the Separation Date and for
eighteen (18) months thereafter, the Executive will not, directly or indirectly,
individually or on behalf of any Person (as defined below) (a) hire, solicit,
aid or induce any then-current employee of the Company or Company Affiliates to
leave the Company or Company Affiliates to accept employment with or render
services for the Executive or such Person, or (b) solicit, aid or induce any
then-current student, customer, client, vendor, lender, supplier or sales
representative of the Company or Company Affiliates or similar persons engaged
in business with the Company or Company Affiliates to discontinue the
relationship or reduce the amount of business done with the Company or Company
Affiliates. “Person” means any individual, a partnership, a corporation, an
association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization, a governmental entity, or any
department, agency or political subdivision thereof, or an accrediting body.

8.4 Acknowledgements. The Executive fully understands the nature and burdens of
this Paragraph 8. The Executive acknowledges that the provisions of this
Paragraph 8 are fair, reasonable, and not excessively broad, that they are
necessary to protect important and legitimate business interests of the Company,
Company Affiliates and each school, and that in light of the Executive’s
education, experience, and capabilities, the Executive can honor all parts of
this Paragraph 8 without being prevented from earning a fully adequate
livelihood for the Executive and the Executive’s dependents from now throughout
any period during which the Executive’s activities are restricted hereunder. The
Executive agrees that the covenants in this Paragraph 8 are in addition to any
common law, statutory or contractual obligations of the Executive.

8.5 Remedies and Enforcement. The Executive acknowledges that a breach on his
part of the terms of the Restrictive Covenants set forth in this Paragraph 8
will cause irreparable damage to the Company and that monetary damages will not
provide an adequate remedy to the Company. Accordingly, the Executive agrees
that the Company will be entitled to enforce the terms herein in court and seek
any and all remedies available to it in equity and law, including, but not
limited to, injunctive relief, without the posting of any bond or other
security. The parties agree that the prevailing party in any action related to
enforcement of such Restrictive Covenants shall be entitled to reimbursement
from the non-prevailing party for attorneys fees and costs incurred related to
such action. The Executive further acknowledges and agrees that in the event any
of the Restrictive Covenants contained in this Paragraph 8, or any part thereof,
hereafter is construed to be illegal, invalid or unenforceable, the same shall
not affect the remainder of such covenant or any other covenants. The Executive
and the Company expressly empower a court of competent jurisdiction to modify
any Restrictive Covenant in this Paragraph 8 to the extent necessary to make it
legal, valid, and enforceable.

9. Indemnity and Cooperation. In the event of a lawsuit or claim by a third
party in which the Executive is sued either jointly or separately for acts
arising out of the scope of the Executive’s employment with the Company, the
Company agrees to defend the Executive and hold the Executive harmless in
accordance with the Executive’s rights to indemnification under the Company’s
certificate of incorporation or bylaws of the Company or any existing
Indemnification Agreement between the Executive and the Company. In turn, in the
event of any

 

6



--------------------------------------------------------------------------------

pending or threatened legal action against the Company or the Company Affiliates
or Releasees relating to events which occurred during the Executive’s
employment, the Executive acknowledges and agrees that he will cooperate to the
fullest extent possible in the investigation, preparation, prosecution, or
defense of the Company’s or the Company Affiliate’s case, including, but not
limited to, the execution of affidavits or documents or providing of information
requested by the Company or the Company’s counsel. Reasonable out-of-pocket
expenses related to such assistance will be reimbursed by the Company, if the
Company’s written approval is obtained in advance. In addition, the Executive
will be compensated by the Company for his time, at the rate of $100/hour, when
requested by the Company to prepare to provide testimony or spend time assisting
the Company in any of the foregoing activities or with such matters. The
Executive will not, however, be compensated for the time he spends providing
testimony. Nothing in this Paragraph should be construed as suggesting or
implying that the Executive should testify in any way other than truthfully or
provide anything other than accurate, truthful information. The Executive
further agrees to provide truthful and timely answers to any reasonable
questions the Company may have from time to time about the work the Executive
performed during his employment. A failure on the part of the Executive to
reasonably cooperate with the Company shall constitute and be treated as a
material breach of this Agreement. Any amount paid to the Executive pursuant to
this Paragraph 9 for his time shall be paid promptly, and in any event no later
than March 15 of the year following the year in which such services occurred.
For purposes of complying with Section 409A, with respect to any reimbursement
required to be made pursuant to this Paragraph 9, (i) the provision of such
reimbursements during one calendar year shall not affect the reimbursements made
available in a different calendar year, (ii) such reimbursements shall not be
subject to liquidation or exchange for other benefits, and (iii) any
reimbursements shall be paid as soon as administratively feasible (or in
accordance with the timing prescribed under the applicable Company policy) after
the applicable expense is incurred but no later than the last day of the
calendar year following the calendar year in which the applicable expense was
incurred.

10. Company Property. The Executive represents, warrants and covenants that the
Executive has returned to the Company (or will return to the Company on or
before the Separation Date) all Company property in the Executive’s possession
or control, including, without limitation, all telephones, keys, access cards,
security badges, credit cards, phone cards, equipment, computer hardware and
encryption devices (including, but not limited to, all computers, Blackberry
devices, and personal data assistants), all contents of all such hardware, all
passwords and codes needed to obtain access to or operate all or part of any
such hardware, all electronic storage devices (including but not limited to all
hard drives, disk drives, diskettes, CDs, CD-ROMs, DVDs, and DVD-ROMs), all
contents of all such electronic storage devices, all passwords and codes needed
to obtain access to or use all or part of any such electronic storage device,
all computer software and programs, financial information, accounting records,
computer printouts, manuals, data, materials, papers, books, files, documents,
records, policies, student information and lists, customer information and
lists, marketing information, specifications and plans, data base information
and lists, mailing lists, and notes, including but not limited to any property
describing or containing any Confidential Information, and the Executive agrees
that the Executive will not retain any copies, duplicates, reproductions or
excerpts thereof in any form whatsoever.

 

7



--------------------------------------------------------------------------------

11. General Release, Discharge of All Claims and Agreement Not to Sue. In
consideration of the payments and benefits referred to in Paragraph 6 from the
Company to the Executive as set forth herein and other consideration the receipt
and sufficiency of which is hereby acknowledged, the Executive, on behalf of
himself, his dependents, heirs, executors, administrators, assigns and
successors, and each of them hereby:

(a) voluntarily, fully and unconditionally releases and forever discharges the
Company, the Company Affiliates, and associated organizations, past and present,
and each of them, as well as its and their trustees, directors, officers,
agents, attorneys, employees, contractors, insurers, representatives, assigns,
and successors, past and present, and each of them, (hereinafter “Releasees”),
with respect to and from any and all legally waivable claims, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders, liabilities, complaints, and promises whatsoever, in law or
equity, known or unknown, suspected or unsuspected, and whether or not concealed
or hidden (collectively, “Claims”), which he now owns or holds or he has at any
time heretofore owned or held or may in the future hold as against any or all
said Releasees, arising on or before the date this Agreement is executed,
including, but not limited to, any Claims arising out of or in any way connected
with his employment with and/or separation from the Company, any Claims arising
under the Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Labor
Standards Act, the False Claims Act, as amended, the Employee Retirement Income
Security Act, as amended, Illinois civil rights laws and regulations, Illinois
wage/hour laws and regulations, or any other federal, state or local law,
regulation, ordinance or public policy, and any Claims for severance pay, bonus
pay, sick leave, holiday pay, vacation pay, life insurance, health, medical or
disability insurance or any other fringe benefit or the common law of any state
relating to employment contracts, wrongful discharge, defamation or any other
matter; and

(b) agrees not to sue any or all of the Releasees with respect to any matter
released or discharged herein, except that the Executive may seek a
determination of the validity of the waiver of his rights under the ADEA.
Nothing in this Agreement is intended to reflect any party’s belief that the
waiver of the Executive’s claims under the ADEA is invalid or unenforceable, it
being the intent of the parties that such claims are waived.

12. Exclusions from General Release and Discharge. Notwithstanding the above,
the Executive does not release and discharge (a) any right to continue his group
health insurance coverage pursuant to applicable law; (b) any vested benefits in
any qualified retirement plan; (c) any claim for breach of this Agreement; and
(d) any claim that cannot be released by law, including but not limited to the
right to file a charge with or participate in an investigation by the Equal
Employment Opportunity Commission (“EEOC”). The Executive does, however, hereby
waive any right to recover any money should the EEOC or any other agency or
individual pursue any claims on his behalf.

 

8



--------------------------------------------------------------------------------

13. Obligations Regarding Section 16 Reporting. The Executive understands that
his Form 4 reporting obligations cease November 1, 2011, and that he has no
reporting obligations related to the delayed vesting or forfeiture of his
Unvested Awards as provided pursuant to Paragraph 6.2 of this Agreement, as
those transactions will occur after the termination of his Form 4 reporting
period has terminated. The Executive agrees that with respect to any Form 4 or
Form 5 filing made on his behalf by the Company, regardless of whether it is
made with or without his review, (1) he is fully responsible for such filing and
the contents of such Form, and (2) neither the Company nor its Insider Trading
Compliance Officer (nor any of its or his designees, representative, agents or
legal counsel) have any responsibility or liability with respect to such filing
or the contents of such Form. The Executive understands and agrees that the
Company will not undertake to file any additional Forms 4 or 5 or other reports
with the Securities and Exchange Commission on his behalf. The Executive further
understands and agrees that all responsibility for Section 16 compliance under
the Securities Exchange Act of 1934 is his own and that neither the Company nor
the Insider Trading Compliance Officer (nor any of its or his designees,
representatives, agents or legal counsel) will have any responsibility or
liability with respect to any failure to file (or delinquent filing of) a Form 4
or 5, any violation of Section 16(a) of the Securities Exchange Act of 1934 or
any “short swing profits” under Section 16(b) of that Act.

14. No Representation. The Executive agrees and acknowledges that in executing
this Agreement he does not rely and has not relied on any representation or
statement by any of the Releasees or by any of the Releasees’ agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement.

15. No Assignment. The Executive represents that he has not heretofore assigned
or transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein, and the Executive agrees to
indemnify, defend and hold harmless each and all of the Releasees against any
and all disputes based on, arising out of, or in connection with any such
transfer or assignment, or purported transfer or assignment, of any claims or
any portion thereof or interest therein.

16. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given their intended effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable. If, however, a court of competent
jurisdiction finds that any release by the Executive in Paragraph 11 above is
illegal, void, or unenforceable, the Executive will promptly sign a release,
waiver, and/or agreement that is legal and enforceable to the greatest extent
permitted by law.

17. No Continuing Relationship. The Executive and the Company acknowledge that
any employment, contractual or other relationship between the Executive and the
Company terminated as of the Separation Date and that they have no further
employment, contractual or other relationship except as may arise out of this
Agreement. The Executive waives any right or claim to reinstatement as an
employee of the Company, and will not seek employment, an independent contractor
relationship or any relationship in the future with the Company.

 

9



--------------------------------------------------------------------------------

18. Voluntary Execution of Agreement and Consultation with Counsel. The
Executive is hereby advised to consult with an attorney prior to executing this
Agreement. The Executive represents, warrants and agrees that he has carefully
read the Agreement and understands its meaning and has had the opportunity to
seek independent legal advice from an attorney of his choice with respect to the
advisability of this Agreement and is signing this Agreement, knowingly,
voluntarily and without any coercion or duress. The Executive further
acknowledges that he has been given a period of twenty-one (21) days within
which to consider whether to sign this Agreement. The Executive may execute this
Agreement at any time within the twenty-one day period and by doing so the
Executive waives any right to the remaining days.

19. Revocabilitv of Agreement. The Executive has the right to revoke this
Agreement, solely with respect to his release of claims under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act,
for up to seven (7) days after the Executive signs it. In order to revoke this
Agreement, the Executive must sign and send a written notice of the decision to
do so, following the notice provisions set forth in Paragraph 20, below, which
must be received no later than the eighth day after the Executive executes the
Agreement. If the Executive revokes this Agreement, the Executive will not be
entitled to the consideration from the Company described herein.

20. Notice. All notices, requests, demands and other communications hereunder to
either party shall be in writing and shall be delivered, either by hand, by
facsimile, by overnight courier or by certified mail, return receipt requested,
duly addressed as indicated below or to such changed address as the party may
subsequently designate:

To the Company:

Senior Vice President of Human Resources

Career Education Corporation

231 N. Martingale Road

Schaumburg, IL 60173

(FAX) 847-585-2641

To the Executive:

Thomas G. Budlong

[Address Redacted]

21. Governing Law. This Agreement is made and entered into in the State of
Illinois and shall be interpreted, enforced and governed under Illinois law,
without regard to its conflict of laws principles.

 

10



--------------------------------------------------------------------------------

22. Binding Effect. This Agreement shall be binding upon the Executive and upon
the Executive’s dependents, heirs, representatives, executors, administrators,
successors and assigns, and shall inure to the benefit of the Company and others
released in this Agreement, and to their respective dependents, heirs,
representatives, executors, administrators, successors and assigns.

23. No Presumption. This Agreement shall be construed and interpreted as if all
of its language were prepared jointly by the Executive and the Company. No
language in this Agreement shall be construed against a party on the ground that
such party drafted or proposed that language.

24. Violation of Agreement. If the Executive or the Company prevails in a legal
or equitable action claiming that the other party has breached this Agreement,
the prevailing party shall be entitled to recover from the other party the
reasonable attorneys’ fees and costs incurred by the prevailing party in
connection with such action.

25. Execution of Counterparts. This Agreement may be executed in counterparts,
but shall be construed as if signed in one document.

26. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning the Executive’s employment with and
separation from the Company and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, except for the parties’ agreements relating to
indemnification, trade secrets, confidential and proprietary information,
copyrights, and the like, if any, which shall remain in force and effect in
accordance with the terms thereof. The Executive represents and agrees that no
promises, statements or inducements have been made to him which caused him to
sign this Agreement other than those which are expressly stated in this
Agreement. This is an integrated document and may not be altered except by
written agreement signed by an officer designated by the Company, and the
Executive.

I have carefully read the entire Agreement and accept and agree to the
provisions it contains and hereby execute it voluntarily and with full
understanding of its consequences.

DO NOT SIGN PRIOR TO OCTOBER 31, 2011

Executed this 31st day of October, 2011.

 

    /s/ Thomas G. Budlong     Thomas G. Budlong     CAREER EDUCATION CORPORATION

DATED: October 31, 2011

    By:   /s/ Colon S. McLean    

Name: Colon S. McLean

   

Title: SVP HR

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

 

Grant

Date

   Grant Date
Price      Plan      # of
Options      Vested      Unvested      Time RSA
Unvested      Perf RSA
Unvested  

8/31/2007

   $ 29.70         1998         35,000         35,000         —           —     
     —     

3/31/2008

   $ 13.32         1998         39,500         29,625         9,875         —  
        —     

2/25/2009

   $ 26.15         2008         20,445         10,222         10,223        
3,748         9,369   

3/3/2010

   $ 29.02         2008         22,024         5,506         16,518         —  
        16,152   

3/14/2011

   $ 21.80         2008         23,616         —           23,616         4,328
        7,577   

Total

           140,585         80,353         60,232         8,076         33,098   

 

Accelerated stock options:

     60,232   

Total stock options:

     140,585   

Accelerated restricted stock:

     41,174   

 

12